Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8, 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 11-16,18, 19, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan US 2015/0204491 in view of Jorgensen US 2014/0133142.
In regard to claims 1, 19,  and 22, Yuan teaches a light source device comprising a plurality of light emitting parts  67 each having an upper surface that comprises a light emitting surface, each of the light emitting parts being configured to emit light from the light emitting surface at a first full-width half-maximum and; a first lens 78 covering the light emitting surfaces of the plurality of light emitting parts; and an optical lens 50 located above the light emitting surfaces of the light emitting parts, the optical lens comprising a first surface located at a light emitting surface side of the light emitting part, the first surface comprising a plurality of incident regions (best seen in fig. 1a, 5), each corresponding to a respective one of the light emitting parts such that a light emitted from each of the plurality light emitting parts is incident on a respective one of the plurality of incident regions, and a second surface (fig. 1a) located on a side opposite the first surface, the second surface comprising a plurality of emission regions, each corresponding to a respective one of the plurality of incident regions, and wherein a light emitted from each of the light emitting parts enters the optical lens through the first lens, the light being emitted from the first lens at a second full-width half- maximum smaller than the first full-width half-maximum such that lights emitted from two or more of the light emitting parts are irradiated to two or more corresponding irradiation regions.
Yuan does not specifically teach individually turning on the sources or a minimum distance between the first surface of the optical lens and the first lens is 0.1 mm or more and 1.0 mm or less (or 0.1- 0.5mm as recited in claim 19). 
Jorgensen teaches LEDs being configured to be individually turned on [0007,0031].
It would have been obvious to one of ordinary skill in the art at the time of filing to make LEDs be configured to be individually turned on.  One of ordinary skill in the art would have been motivated to individually control LEDs in order to tailor light outputs as desired by particular applications. 
Yuan does show a minimal spacing between optic and first lens (see fig. 6, 15. 19) and thus maintaining a negligible spacing is strongly implied. 
It would have been obvious to one of ordinary skill in the art at the time of filing to maintain spacing between the optic and first lens between 0.1-1mm (or 0.1- 0.5mm). One of ordinary skill in the art would have been motivated to maintain spacing between the optic and first lens between 0.1-1mm or 0.1-0.5mm in order to provide desired light distribution as well as maintain a compact lighting device. The applicant is also advised that  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
In regard to claim 2, Yuan teaches  the first lens collectively covers the light emitting surfaces of the plurality of light emitting parts and has at least one convex surface at an optical lens side (fig. 6).  Yuan also teaches the use of a TIR lens [0055] and  Jorgensen further those the use of such a TIR lens 107.  
In regard to claim 3, Yuan teaches the first lens comprises a plurality of the first unit lenses, each corresponding to a respective one of the light emitting parts, but lacks the plurality of the first unit lenses being disposed separately from each other.  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use separate lenses in order to facilitate easier maintenance/replacement of LEDs as required (should one malfunction).  The applicant is also advised that it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961). It is also noted that this feature must not be a critical feature of applicant’s invention since the applicant also claims a monolithic lens in claim 4.
Additionally, Jorgensen shows the use of separate TIR lenses in fig 3a. 
In regard to claim 4, Yuan teaches  the first lens comprises a plurality of first unit lenses, each corresponding to a respective one of light emitting parts, the plurality of first unit lenses being monolithic (see fig. 6).  
In regard to claim 7, Yuan  (78) and Jorgensen (321) both teach each of the first unit lenses has at least one convex surface at an optical lens side.  
In regard to claim 9, Yuan [0055] and Jorgensen [0037] both teach each of the first unit lenses is a total internal reflection lens.  
In regard to claim 11, Yuan teaches  each of the plurality of light emitting parts and each respective one of the irradiation regions that is configured to be irradiated with a light emitted from the respective light emitting part have a point-symmetric arrangement relationship with respect to a single point located on the optical axis of the first unit lens that is arranged on the light emitting part (see fig. 4 and 6, also note: Jorgensen provides for symmetry with TIR lenses as well). 
In regard to claim 12, Yuan teaches the plurality of light emitting parts and their respective irradiation regions are in the point-symmetric arrangement relationship with respect to the same single point (note: symmetrical arrangement of sources relative to the lenses in fig. 4).
In regard to claim 13, Yuan teaches  the optical lens comprises a plurality of lenses (see fig. 1a, 4, 5).
In regard to claim 14, Yuan teaches wherein each of the incident regions of the optical lens comprises a first incident region on which a light emitted from a corresponding light emitting part of the plurality of light emitting parts is incident, and a second incident region on which a light emitted from an adjacent light emitting portion adjacent to the corresponding light emitting part and a light emitted from the corresponding light emitting part are incident (see fig. 1a,5).  
In regard to claim 15, Yuan teaches each of the emission regions of the optical lens comprises: a first emission region from which a light entered the optical lens through a corresponding one of the plurality of incident regions is emitted, and a second emission region from which a light entered the optical lens through an adjacent one of the plurality of incident regions that is adjacent to the corresponding incident region and a light entering the optical lens through the corresponding incident region are emitted (see fig. 2) [0045].  
In regard to claim 16, Yuan teaches the plurality of light emitting parts are arranged in a matrix of m rows and n columns (see figs 2, 4, 6).  
In regard to claim 18, Yuan teaches a substrate 70 having an upper surface on which the plurality of light emitting parts are disposed (fig. 6), and a frame 69 disposed on the upper surface of the substrate, the frame accommodating the plurality of light emitting parts, the first lens 78, and the optical lens 50, but lacks the specific teaching of a height between the upper surface of the substrate and a top surface of the frame ranges from 2.0 mm to 10.0 mm, however Yuan does show a minimal spacing between optic and first lens (see fig. 6, 15. 19) and thus maintaining a negligible spacing is strongly implied. 
It would have been obvious to one of ordinary skill in the art at the time of filing to a height between the upper surface of the substrate and a top surface of the frame ranges from 2.0 mm to 10.0 mm. One of ordinary skill in the art would have been motivated a height between the upper surface of the substrate and a top surface of the frame ranges from 2.0 mm to 10.0 mm in order to provide desired light distribution as well as maintain a compact lighting device. The applicant is also advised that  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
In regard to claim 20, Yuan teaches  lights emitted from the plurality of light emitting parts intersect the optical axis of the optical lens or pass through the optical axis of the optical lens and then are irradiated to irradiation regions.  

Claim 17 is  rejected under 35 U.S.C. 103 as being unpatentable over Yuan and Jorgensen in view of Kataoka US 2017/0059120.
In regard to claims 17, Yuan lacks each light emitting part comprises a wavelength conversion member having an upper surface, and wherein the upper surface of the wavelength conversion member serves as a light emitting surface of the light emitting part.  
Kataoka teaches wavelength conversion member having an upper surface, and wherein the upper surface of the wavelength conversion member serves as a light emitting surface of the light emitting part.  
The use of wavelength conversions with LEDs is well known and commonly employed in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to use wavelength conversion in Yuan’s LEDs such as taught by Kataoka. . One of ordinary skill in the art would have been motivated to use wavelength conversion in Yuan’s LEDs  in order to tailor the light output as desired and necessitated by particular applications.  

Claims 1 and 21 are  rejected under 35 U.S.C. 103 as being unpatentable over Meumann US 2018/0051862. 
In regard to claims 1 and 21, Meumann teaches a camera flash comprising the light source device with a plurality of light emitting parts   60  each having an upper surface that comprises a light emitting surface, each of the light emitting parts being configured to emit light from the light emitting surface at a first full-width half-maximum and; a first lens 85 covering the light emitting surfaces of the plurality of light emitting parts; and an optical lens 87 located above the light emitting surfaces of the light emitting parts, the optical lens comprising a first surface located at a light emitting surface side of the light emitting part, the first surface comprising a plurality of incident regions (figs. 11, 12, 15, 16), each corresponding to a respective one of the light emitting parts such that a light emitted from each of the plurality light emitting parts is incident on a respective one of the plurality of incident regions, and a second surface (fig. 1a) located on a side opposite the first surface, the second surface comprising a plurality of emission regions, each corresponding to a respective one of the plurality of incident regions, and wherein a light emitted from each of the light emitting parts enters the optical lens through the first lens, the light being emitted from the first lens at a second full-width half- maximum smaller than the first full-width half-maximum such that lights emitted from two or more of the light emitting parts are irradiated to two or more corresponding irradiation regions.
Meumann does not specifically teach individually turning on the sources or a minimum distance between the first surface of the optical lens and the first lens is 0.1 mm or more and 1.0 mm or less. 
Jorgensen teaches LEDs being configured to be individually turned on [0007,0031].
It would have been obvious to one of ordinary skill in the art at the time of filing to make LEDs be configured to be individually turned on.  One of ordinary skill in the art would have been motivated to individually control LEDs in order to tailor light outputs as desired by particular applications. 
Meumann teaches minimal spacing between optic and first lens (about 3mm) as well as spacing between LEDs and first lens as little as 0.5mm  thus maintaining a negligible spacing is clearly appreciated by Meumann. 
It would have been obvious to one of ordinary skill in the art at the time of filing to maintain spacing between the optic and first lens between 0.1-1mm. One of ordinary skill in the art would have been motivated to maintain spacing between the optic and first lens between 0.1-1mm in order to optimize compact design and/or to provide desired light distribution. The applicant is also advised that  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.



Claims 1, 4, 5  are  rejected under 35 U.S.C. 103 as being unpatentable over Schadt 9,696,922 in view of Jorgensen.
In regard to claims 1, 4, and 5, Schadt teaches a camera flash comprising the light source device with a plurality of light emitting parts   (see fig. 5) each having an upper surface that comprises a light emitting surface, each of the light emitting parts being configured to emit light from the light emitting surface at a first full-width half-maximum and; a first lens   6 covering the light emitting surfaces of the plurality of light emitting parts; and an optical lens  9 located above the light emitting surfaces of the light emitting parts, the optical lens comprising a first surface located at a light emitting surface side of the light emitting part, the first surface comprising a plurality of incident regions each corresponding to a respective one of the light emitting parts such that a light emitted from each of the plurality light emitting parts is incident on a respective one of the plurality of incident regions, and a second surface (fig. 5) located on a side opposite the first surface, the second surface comprising a plurality of emission regions, each corresponding to a respective one of the plurality of incident regions, and wherein a light emitted from each of the light emitting parts enters the optical lens through the first lens, the light being emitted from the first lens at a second full-width half- maximum smaller than the first full-width half-maximum such that lights emitted from two or more of the light emitting parts are irradiated to two or more corresponding irradiation regions, wherein the first lens comprises a plurality of first lens units which are monolithic and each lens unit being respective to one light emitting part and  an optical axis of at least one of the plurality of first unit lenses tilts with respect to an optical axis of the optical lens by an angle y.  
Schadt  does not specifically teach individually turning on the sources or a minimum distance between the first surface of the optical lens and the first lens is 0.1 mm or more and 1.0 mm or less. 
Jorgensen teaches LEDs being configured to be individually turned on [0007,0031].
It would have been obvious to one of ordinary skill in the art at the time of filing to make LEDs be configured to be individually turned on.  One of ordinary skill in the art would have been motivated to individually control LEDs in order to tailor light outputs as desired by particular applications. 
It would have been obvious to one of ordinary skill in the art at the time of filing to maintain spacing between the optic and first lens between 0.1-1mm. One of ordinary skill in the art would have been motivated to maintain spacing between the optic and first lens between 0.1-1mm in order to optimize compact design and/or to provide desired light distribution. The applicant is also advised that  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
 Claim 6 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed.
In regard to claims 6 and  23, the prior art fails to show or fairly suggest in combination a light source device comprising a plurality of light emitting parts arranged in a matrix, each of plurality of light emitting parts having an upper surface that comprises a light emitting surface, each of the light emitting parts being configured to emit light from the light emitting surface at a first full-width half-maximum and being configured to be individually turned on; a first lens covering the light emitting surfaces of the plurality of light emitting parts; and an optical lens located above the light emitting surfaces of the light emitting parts, the optical lens comprising a first surface comprising a plurality of incident regions and a second surface comprising a plurality of emission regions, wherein a light emitted from each of the light emitting parts enters the optical lens through the first lens, and is emitted from the first lens at a second full-width half-maximum smaller than the first full-width half-maximum, wherein the first lens comprises a plurality of first unit lenses, each first unit lens corresponding to a respective one of the plurality of light emitting parts, wherein the optical axis of at least one of the plurality of first unit lens tilts with respect to the optical axis of the optical lens by an angle y, and wherein the angle y is expressed by the formula  
    PNG
    media_image1.png
    44
    217
    media_image1.png
    Greyscale
 where: -7- Atty. Dkt. No. 100415-0380 L (0 < L) is a minimum distance between the optical axis of the optical lens and a center of the light emitting surface of the light emitting part disposed at a corner of the matrix, x (0 < x < L) is a minimum distance between the optical axis of the optical lens and a center of the light emitting surface of the light emitting part covered with the first unit lens having the tilted optical axis, and a (00 < a < 1800) is an angle formed by a straight line connecting a central point and one point of two points that are located at two diagonal corners of an area that includes all the irradiation regions, and a straight line connecting the central point and the other point of the two points when the center point is an intersection of a plane in which the light emitting surfaces of the plurality of light emitting parts extend and the optical axis of the optical lens, such that lights emitted from two or more of the light emitting parts are irradiated to two or more corresponding irradiation regions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JULIE A BANNAN/Primary Examiner, Art Unit 2875